DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	Claims 1-23 are pending and are examined in this Office Action.

Statement Regarding Biological Deposit of Seeds
	Applicant has deposited 625 seeds of tomato variety “H2021” under the Budapest Treaty and has stated that upon allowance of any of the claims in this application, all restrictions on the availability to the public will be irrecovably removed for the enforceable life of the patent.  They have stated that the deposit will be maintained for a period of 30 years, or 5 years after the most recent request, or for the effective life of the patent, whichever is longer (Spec 13).  Because they have satisfied the requirements of 37 CFR 1.801-1.809, no enablement rejection is made in this Office Action for a lack of public availability of the claimed variety.  But for the deposit and the statements in the specification, an enablement rejection would have been made.

Claim Interpretation
	Claims 4, 7, and 10 end with “… and portion thereof”, and the Examiner interprets this to be a portion of one of the plant tissues recited in the Markush group.  The Examiner interprets claims 4 and 7 to continue to require that the claimed plant part comprises at least one cell from tomato variety “H2021”.
	Claim 16 is directed to a method comprising crossing a H2021 plant with another plant to produce a F1 hybrid tomato plant.  The Examiner interprets the F1 hybrid tomato plant to be F1 relative to the H2021 parent plant and the other parent plant.  Because H2021 is a hybrid plant itself, the hybrid plant produced by claim 16 would necessarily be F2 relative to the parents of H2021.
	 
Claim Objections
Claims 1, 11, and 13 are objected to because of the following informalities:   
Claim 1 does not have an article at the beginning of the claim.  Applicant is advised to replace “Tomato seed” with - - A tomato seed - - .  This will also make it clear that someone in possession of a single H2021 seed is infringing this claim.
Claim 11 does not have an article at the beginning of the claim.  Applicant is advised to replace “Pollen” with - - A pollen grain - - .  This will also make it clear that someone in possession of a single H2021 pollen grain is infringing this claim.
Claim 13 is objected to because it utilizes the indefinite article “a” to refer to the plant part of the parent claim.  Applicant is advised to replace “a plant part” with - - the plant part - - .
Appropriate correction is requested.

Warning for Future Claim Objection
Applicant is advised that should claim 5 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicates thereof. Applicant is advised that should claim 6 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicates thereof. Applicant is advised that should claim 7 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In the instant case, both sets of claims are directed to a plant having all of the characteristics of variety “H2021” or a part thereof.  For claim 5, it depends from claim 2 which depends from 1 which requires “representative sample of seed having been deposited under ATCC Accession Number PTA-126917”, and claim 8 recites the representative sample of seed within the claim, but the claims are identical in scope.
Claims 2 and 14 are also identical in scope to claims 5 and 8; however, each of claims 2 and 14 require that the plant is produced by a specific process, therefore, they are not included in this warning.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Indefiniteness
Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All depedent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
Claim 1 recites: “Tomato seed designated as ‘H2021’, representative sample of seed having been deposited under ATCC Accession Number PTA-126917.”  Claim 2 is directed to a plant produced by growing the seed of claim 1. Claims 19 and 20 are directed to the “plant of claim 2, said plant having all the physiological and morphological characteristics of tomato variety ‘H2021’, and further comprising…” a transgene/a single locus conversion (claims 19 and 20, respectively).  This makes it unclear what is encompassed by claim 2 and also in what way are the deposited seeds “representative”.  If Applicant intends plants of “H2021” to be inclusive of plants that have an added transgene or an added locus conversion relative to the deposited seeds, then they need to make this clear on the record.  See, for example, “Temptation” and “Obsession” varieties of Sweet Corn which are available as both non-GMO and as GMO:

    PNG
    media_image1.png
    377
    696
    media_image1.png
    Greyscale

(2022/2023 Midatlantic Commercial Vegetable Production Recommendations; page 389; downloaded from https://njaes.rutgers.edu/pubs/publication.php?pid=e001 on Sept. 11, 2022).
It is clear from the specification, that Applicant intends for “variety ‘H2021’” to be inclusive of plants comprising a transgene and/or a single locus conversion (Spec 4 ¶14)  It is unclear in the instant case if Applicant intends hybrid variety “H2021” to be inclusive of transgenes/locus conversions added relative to the deposited seeds. Applicant should make it clear if the plant of claim 2 is a member of the variety, which it would seem to be since it is grown from a seed designated as the variety.  The metes and bounds of the designation “H2021” need to be defined/clarified on the record.
In addition, for each of claims 19 and 20, it is unclear if the plant of claim 2 is required to have “all of the physiological and morphological characteristics of tomato variety ‘H2021’”, or if the plant that comprises a transgene or locus conversion is required to have “all of the physiological and morphological characteristics of tomato variety ‘H2021’”, or if both plants are required to have “all of the physiological and morphological characteristics of tomato variety ‘H2021’”.  If the plant with the transgene or locus conversion is no longer required to have “all of the physiological and morphological characteristics of tomato variety ‘H2021’” but the plant of claim 2 IS required to have all of the characteristics, then there is an issue under 35 USC 112D.
Claim 13 is directed to a tissue culture that “has all the physiological and morphological characteristics of tomato variety “H2021”, and this is confusing because it is unclear how a “tissue culture” of cells can have all of the characteristics of a whole plant.  For example, if the tissue culture is a root culture, then how would it be able to have the same height or the same flower color or fruit characteristics?
Claim 18 includes the recitation of “to produce seed from a progeny plant” and this renders the claim indefinite because it is unclear what “progeny plant” is going to produce the seed.
Claim 23 is indefinite because it recites “…characteristics of tomato variety “H2021” listed in Table 1”.  For examine, Table 1 lists the length of pedicel to be 1.75 cm, length of mature fruit to be 8.3 cm, diameter of fruit to be 3.5 cm, and weight of mature fruit to be 55 g; however, none of these measurements have a standard deviation (Spec 6).  Does this mean that all fruits of variety H2021 have exactly the same length, diameter and weight?  What variation around these numbers would be acceptable? Furthermore, the MPEP states that claims should not refer to Tables except under extreme circumstance when there is no way to claim the invention with words (MPEP 2173.05(s)).
Lack of Scope of Enablement
Claims 19 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a plant of variety H2021 comprising a locus conversion that is introduced by transforming a plant of variety H2021 or mutating a plant of variety H2021 and regenerating transformed/mutant plants by tissue culture, does not reasonably provide enablement for a plant of variety H2021 comprising a locus conversion produced by backcrossing.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claim is broadly drawn to a plant produced by growing a tomato seed designated as “H2021”, representative sample of seed having been deposited under ATCC Accession Number PTA-126917, said plant having all the physiological and morphological characteristics of tomato variety “H2021”, and further comprising a transgene (claim 19) or a single locus conversion (claim 20).
	Applicants teach that a genetic locus may be introduced into the genome of a parent of the variety by backcrossing, mutation, or transformation (Spec 11-2 ¶¶ 27-8).  Applicants teach a process referred to as “chasing selfs” that can be used to isolate plants “capable of expressing substantially all of the physiological and morphological characterstics of the parental inbred lines of tomato variety “H2021” (Spec 11 ¶ 24).  
	Applicants do not teach any working examples of plants produced by transforming, mutating, or backcrossing plants of variety H2021 or parental plants of variety H2021.  Applicants do not teach any plants obtained via “chasing selfs” from H2021.
	For example, in the art it is known that “chasing selfs” results in the isolation of the female parent of a hybrid (Smith (2021) Agronomy; Vol. 11; pp. 1-14, especially p. 10).  See, for example, Dirks et al. (Plant Biotechnology Journal (2009); Vol. 7; pp. 837-845) who teach that the theoretical process of “reverse breeding” requires a combination of suppressing crossover events during meiosis followed by regeneration of haploid plants (Dirks 843). The Examiner is not aware of any scientific reports of successul generation of inbred parents via reverse breeding using a hybrid offspring as starting material. 
	Given the lack of guidance in the instant specification, undue trial and error experimentation would be required for one of skill in the art to use processes such as “chasing selfs” and reverse breeding to arrive at the inbred parental plants that are crossed to produce the instant hybrid variety H2021.  Without having access to the inbred parental plants, one would not be able to perform backcrossing to introduce a locus conversion because backcrossing to a hybrid plant does not produce reliable, predictable results.
	Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to make the claimed invention, and therefore, the invention is not enabled throughout the broad scope of the claims.

Close Prior Art
	Without knowing the parentage, it is difficult to assess the closest prior art.  One prior art tomato plant that has most of the same physiological and morphological characteristics when compared with the instant tomatoes is variety SVTM9007 which is taught in US Pre-Grant Publication 2019/0357462, published on Nov. 28, 2019 (‘742 publication pp 3-6; Spec pp. 6-9).

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        

Request for Information under 37 CFR § 1.105


Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

This request is being made for the following reasons:
Applicant is claiming a seed or plant of hybrid variety H2021, but the instant specification is silent about what parental plants are utilized to produce hybrid variety H2021.  The requested information is required to make a meaningful and complete search of the prior art.

In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:

Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations/denominations used for the claimed hybrid, H2021 and the original parental lines crossed to produce hybrid H2021.  
b) Information pertaining to the public availability of H2021 and the original parental lines should be set forth.
c) The breeding method used should be set forth.
d) The filial generation in which the parents of the instant hybrid plant were chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents should be set forth.
f)  Are there any patent applications or patents in which half-siblings or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the siblings or parents.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.  Applicant is advised that should any such information be determined to be material to patentability then it will not be allowed to be expunged from the record.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.

The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.

7.	This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a reply period equal to the Office Action to which it is appended.

8.	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathy K. Worley whose telephone number is (571) 272-8784.  The examiner is on a variable schedule but can normally be reached on M-F 10:00 - 4:00 with additional variable hours before 10:00 and after 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Shubo “Joe” Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/Amjad Abraham/             Supervisory Patent Examiner, Art Unit 1663